Exhibit 10.1

June 12, 2015

ViaSat Technologies Limited

Sanford Lane, Wareham

Dorset, BH20 4DY, England

Attention: President

ViaSat, Inc.

6155 El Camino Real

Carlsbad, California 92009

Attention: Chief Financial Officer

Re: First Amendment to Credit Agreement (this “Amendment”)

Ladies and Gentlemen:

We refer to that certain Credit Agreement, dated as of March 12, 2015, among
ViaSat Technologies Limited, a company incorporated under the laws of England
(the “Borrower”), ViaSat, Inc., a Delaware corporation, JPMorgan Chase Bank,
National Association, a national association organized and existing under the
laws of the United States of America (the “Ex-Im Facility Agent”), and the
Export-Import Bank of the United States (“Ex-Im”) (as amended, modified or
supplemented from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined shall have the meanings assigned to them in the Credit
Agreement.

WHEREAS, the Borrower has requested to amend the Credit Agreement in certain
respects in accordance with the terms of this Amendment; and

WHEREAS, pursuant to Section 14.08 of the Credit Agreement, Ex-Im has instructed
the Ex-Im Facility Agent to amend the Credit Agreement (for itself and on behalf
of Ex-Im) in accordance with the terms of this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

1. The definition of “Subsidiary” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety, with retroactive
effect as of March 12, 2015, to read as follows:

““Subsidiary” shall mean, as of any date of determination and with respect to
any Person, any corporation, limited liability company or partnership (whether
or not, in any case, characterized as such or as a “joint venture”), whether now
existing or hereafter organized or acquired: (a) in the case of a corporation or
limited liability company, of which a majority of the Equity Interests (as
defined in Annex F) having ordinary voting power for the election of directors
or other governing body (other than securities having such power only by reason
of the happening of a contingency) are at the time beneficially owned (either

 

1



--------------------------------------------------------------------------------

directly or indirectly) by such Person, or (b) in the case of a partnership, of
which a majority of the partnership or other ownership interests are at the time
beneficially owned (either directly or indirectly) by such Person.
Notwithstanding the foregoing, except for purposes of Sections B.10(a)-(b),
C.11, C.13 and C.14 of Annex F, the definitions in Annex F of Consolidated Total
Assets, EBITDA, Net Income, Permitted Business and Pro Forma Basis and the
calculations under Annex F of Senior Secured Leverage Ratio (with respect to the
Indebtedness of the Guarantor and its Subsidiaries), Total Leverage Ratio (with
respect to the Indebtedness of the Guarantor and its Subsidiaries) and Interest
Coverage Ratio (with respect to the Interest Expense of the Guarantor and its
Subsidiaries), Trellisware (as defined in Annex F) shall not be deemed to be a
“Subsidiary” of the Guarantor unless it is a Wholly-Owned Subsidiary (as defined
in Annex F), and the covenants set forth in Annex F shall not apply to
Trellisware unless it is a Wholly-Owned Subsidiary.”

2. Except as amended hereby, all of the provisions of the Credit Agreement and
the other Finance Documents shall remain unmodified and in full force and effect
except that each reference to the “Agreement” in the Credit Agreement or words
of like import in any Finance Document shall mean and be a reference to the
Credit Agreement as amended hereby.

3. The governing law and venue provisions of Section 12 of the Credit Agreement
are incorporated herein by this reference mutatis mutandis. This Amendment may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one instrument. Delivery of
an executed counterpart hereof by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart. Each party shall
execute and deliver such further documents, and perform such further acts, as
may be reasonably necessary to achieve the intent of the parties as expressed in
this Amendment.

[Remainder of page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please execute this Amendment in the
space provided below.

 

Very truly yours, JPMORGAN CHASE BANK By:   /s/ Lori Helmers Name:   Lori
Helmers Title:   Executive Director

 

First Amendment to Ex-Im Credit Agreement



--------------------------------------------------------------------------------

VIASAT TECHNOLOGIES LIMITED By:   /s/ Bruce Dirks Name:   Bruce Dirks Title:  
Director VIASAT, INC. By:   /s/ Shawn Duffy Name:   Shawn Duffy Title:  
Senior Vice President and Chief Financial Officer

 

ACKNOWLEDGED AND AGREED: EXPORT-IMPORT BANK OF THE UNITED STATES By:   /s/
Nestor SyBing Name:   Nestor SyBing Title:  

Managing Director

Project & Corporate Portfolio Management

Asset Management Division

 

First Amendment to Ex-Im Credit Agreement